Citation Nr: 1722683	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  10-36 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating for individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from April 1964 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities satisfy the threshold criteria for TDIU. 

2.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities when considering his education, special training, and employment history.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total and where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment may also be held to exist, on a facts-found basis (including, but not limited to, employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16.

The Veteran's service connected disabilities are glomerulonephritis with arterial hypertension rated 30 percent disabling; diabetes mellitus, type II, rated 20 percent disabling; peripheral neuropathy, left lower extremity, rated 20 percent disabling; peripheral neuropathy, right lower extremity, rated 20 percent disabling; peripheral neuropathy, right upper extremity, rated 10 percent disabling; peripheral neuropathy, left upper extremity, rated 10 percent disabling; dermatophytosis, toes, chronic, rated 0 percent disabling; and erectile dysfunction, rated 0 percent disabling.  The combined evaluation is 70 percent disabling, effective October 30, 2008.  The Board notes that diabetes mellitus and peripheral neuropathy are of the same etiology and meet the requirement that there is at least one disability rated as 40 percent disabling or more.  The threshold requirements for a TDIU are met.  38 C.F.R. § 4.16(a).

With the threshold requirements satisfied, the Board finds that there is at least an approximate balance of positive and negative evidence as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The Veteran has a high school education and has worked in construction and as a plumber and a janitor.  In August 1989, the Veteran submitted a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, where he listed the date he became too disabled to work as January 1989, at which time her earned $3,000 as a plumber for Caguas Mechanical.  He worked there from 1987 to 1989.

Social Security disability benefits were granted in April 1992 for osteoarthritis and dysthymic disorder.  A private vocational opinion was submitted in connection with his application for Social Security disability benefits that stated that the Veteran worked in construction projects all of his life.  His diagnoses were listed as cervical disc syndrome, lumbosacral spondylosis, patellofemoral arthritis, diabetes mellitus, chronic impetigo, hypertension, and suspected Sjogren's syndrome.  The examiner determined that the sum of the Veteran's condition rendered him totally and completely disabled for any time of gainful activity.

In a supplement to his Social Security benefit application, the Veteran indicated that he took a vocational course in plumbing from 1967 to 1968.  He also noted that he previously worked for San P. Wallace Corporation from 1977 to 1984.  He summarized his duties as preparing pipes and connecting them, preparing trenches, holes, breaking walls and floors and mixing cement to cover up, climbing stairs, and walking on scaffolds at great heights, lifting weights of 30 and 40 pounds often, up to 100 pounds.  He further stated that he worked last and became disabled in January 1990.  The Veteran stated that he cannot exert physical force and his hands get swollen.  He also reported that he did not know how to do any other job.

In an October 2005 peripheral neuropathy VA examination, the clinician stated that based only on the clinical picture of polyneuropathy, there were no criteria for unemployability.

The Veteran submitted another VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, in April 2009 in which he listed the date he became too disabled to work as March 1980 when he earned $4,300 as a janitor.

In an April 2009 statement, the Veteran stated his last employment was in 1980 with Caguas Mechanic, but this could not be verified as the company no longer exists.

A December 2014 peripheral neuropathy VA examination report notes that his disability did not impact his ability to work.  The Veteran reported that he used to be a plumber but had retired several years ago due to multiple conditions such as back pain and leg numbness.

A December 2014 diabetes mellitus VA examination concluded that his disability did impact his ability to work.  

December 2014 VA examination reports for skin, hypertension, reproductive systems, and nephrology all concluded that the Veteran's condition did not separately preclude him from obtaining or maintaining a gainful regular employment, but indicated his medication should remain nearby to avoid exacerbation of symptoms.

A December 2014 Physical Medicine and Rehabilitation report reviewed all of the VA examinations and concluded that the Veteran's actual condition by itself did not preclude him from gainful employment if a sedentary kind of job was considered, such as a clerical job, with special ergonomics for seating with standing intervals, limited ambulation, and appropriate equipment (such as an ergonomic chair, special desk, keyboard measurements, and accommodations).  He summarized that the Veteran could participate only in a clerical kind of job under such conditions.  The Veteran could not participate in his usual job as handyman or plumber due to loss of standing or ambulation tolerance and loss of repetitive use of his hands, due to peripheral neuropathy.

The Board notes that the Veteran has not been employed for over twenty years, though he varies in describing when he became too disabled to work.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, supra.

The Board finds that the realistic chances of the Veteran obtaining and retaining employment must also be considered in light of his physical and educational capabilities.  Although it is conceivable that there may be some occupations that the Veteran could perform, the limitations in his education and experience render the likelihood of his maintaining a clerical job meeting the requirements summarized in the December 2014 vocational rehabilitation report quite low.  Thus, the totality of the evidence supports a finding that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment when his educational and work background are taken into consideration.

In sum, the Veteran's service-connected glomerulonephritis with arterial hypertension, diabetes mellitus, peripheral neuropathy of both lower and upper extremities, dermatophytosis, and erectile dysfunction are manifested by various symptoms that impact his ability to secure or follow a substantially gainful occupation.  When considering the Veteran's education, special training, and employment history, the Board concludes that the evidence is at least in equipoise as to whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  As such, based on the evidence of record and resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.16.


ORDER

Entitlement to a TDIU is granted.	



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


